DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-9, and 16-26, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2014/0087066 (hereinafter referred to as Wang) in view of U. S. Patent Application Publication No. 2021/0103220(hereinafter referred to as Zi).
Wang, in the abstract, and in [0005], discloses the formation of a metal oxide-containing layer (metal compound) on the substrate (base), and in [0011], and [0013], discloses that the metal-oxide containing hardmask layer refers to a layer that has predominantly -M-O-M-O-M- bonds wherein the metal can be zirconium or titanium i.e., the hardmask layer on the substrate is a titanium oxide and/or a zirconium oxide containing layer.  Wang, in [0025], [0029], and [0032], discloses the coating of the metal compound on the substrate wherein the metal compound includes hydrolyzable groups (it undergoes hydrolysis to produce a highly metal oxide surface during the curing process), and the treatment of the metal compound i.e., metal oxide-containing compound (formula (2)), to curing such that the surface layer is at least modified. Wang, in [0032], discloses that the curing process (treatment) performed on the hardmask layer (metal oxide-containing layer) includes exposure to air and includes exposure to ultraviolet radiation, wherein the underlying base layer (substrate) is not subjected to the curing process (edge portion of base not exposed).  Wang, in [0033], discloses that after the curing process, photoresist is coated onto the substrate with the treated hardmask, and the coated photoresist is subjected to exposure and development to form a resist pattern. Wang, in [0027], discloses that the substrate can be wafers used in IC manufacturing and that the substrate material can include silicon and silicon oxide etc., and the wafers used for IC includes silicon substrate with a thermal-oxide coating on its surface and is the same claimed silicon wafer with a low-dielectric insulating film (claims 1, 7-9, 25-26).  Wang, in [0029], discloses that the treated hardmask film has a higher metal oxide content (surface layer treatment), and the metal oxide can be titanium oxide or zirconium oxide films  (see Table 14) (claims 16-17).  Wang, in [0032], discloses that the curing process includes exposure to ultraviolet radiation having a wavelength of about 200nm (claims 18-19).  Wang, in [0029], discloses that the curing treatment process can be at about 150°C, and that the time for curing can be as low 30-45 seconds, and Wang in [0031], discloses that the baking process during the curing process can be at temperature much lower than 250°C ( includes 50°C) (claims 20-24).  
The difference between the claims and Wang is that Wang does not disclose that the resist is a metal-containing compound or that the exposure of the metal resist film is to an EUV ray or electron beam.
Zi, in [0045], discloses the use of a metal-containing material as the photoresist, and the metal-containing resist is coated onto a substrate that has a material layer on its surface, wherein the material layer is a Titanium compound-containing layer.  Zi, in [0047], discloses that the metal-containing photoresist material is patterned via EUV lithography (EUV ray used during exposure in a EUV apparatus).
Therefore, it would be obvious to a skilled artisan to modify Wang by employing a metal containing resist as the photoresist and using a EUV radiation for exposure because Wang does not limit the photoresist material used to a certain wavelength type and Wang teaches that the photoresist is exposed to actinic radiation and teaches that the photoresist can be selected from a wide variety of photoresists, and Zi, in [0045]-[0046], discloses that using a metal-containing photoresist material enables an enhanced photon absorption during EUV exposure.
Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed May 9, 2022, with respect to the rejection(s) of claim(s) 1-15, under 35 U.S.C. 112(b) and 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections  have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 7-9,16-26, see paragraph no. 3, above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 10, 2022.